Citation Nr: 1200490	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral mixed hearing loss, post-operative (p/o) otosclerosis, right ear.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  It was remanded by the Board for additional development in August 2007.  After such development was completed, the case was returned to the Board, and the Board denied the Veteran's claim in April 2009.  The Veteran appealed the Board's April 2009 decision to the Court of Appeals for Veteran's Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside the Board's April 2009 decision and remanded the case for additional proceedings.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a March 2007 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court directed that this case be remanded to the RO for multiple reasons.  First, the Court determined that the Board's failure to remand the case because there was certain evidence that was submitted by the Veteran without a waiver of initial RO consideration was erroneous.  The Board notes that, after the Court's March 2011 decision, the Veteran also sent in further evidence without a waiver, which, in and of itself, required this case to be remanded.  

The Court also determined that the November 2008 VA audiological examination that was afforded to the Veteran was inadequate.  It further determined that the Board had discussed extraschedular evaluation, but that the RO had not.  Consideration should have been given as to whether the Veteran's case should have been submitted for extraschedular consideration.  RO should have provided notice of the type evidence or development needed to substantiate such claim.

Given the time that has passed since the last supplemental statement of the case (SSOC) was issued in this case, in January 2009, the Board also finds that more recent VA and private treatment records related to the Veteran's hearing loss should be obtained. 

Additional audiometric testing will also be conducted so that the examiner can record current findings and explain some of the prior test results to the parties.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his hearing.  All identified treatment records should be obtained, to the extent that they are not already in the claims file.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  He should also be provided with notice as to evidence and development indicated in order for extraschedular consideration to be reviewed.

2.  The Veteran should be afforded a new VA audiological evaluation.  The examiner should review the claims file in conjunction with the evaluation and state that this was done in the report of examination.  The evaluator must set forth all of the symptoms and functional effects of the Veteran's hearing loss disability.

The audiological evaluation must follow the requirements set forth in the Handbook of Standard Procedures and Best Practices for Compensation and Pension Examinations, and the examiner's report must specifically state that this was done.  

The examiner must set forth a performance intensity function for speech discrimination scores of 92% of less and must explain the clinical significance of the performance intensity function.  The examiner should explain the significance of reporting speech discrimination scores that were obtained using "elevated intensity levels."  The examiner must set forth the intensity levels that were used for the Veteran's speech recognition testing and must explain the significance of those intensity levels, including which intensity levels best reflect the Veteran's actual ability to recognize speech in daily life.  The examiner should respond to the Court's statement that "all but the most profoundly deaf claimants could achieve satisfactory speech recognition scores if the volume were sufficiently increased."  The examiner should indicate if that statement accurately reflects the realities of audiological testing and, if it does not, should explain why not.

3.  The RO should readjudicate the Veteran's claim, including consideration of all documents that were submitted and associated with the claims file after the January 2009 SSOC.  If the benefit sought cannot be granted in full, the RO must consider referral of the case to the Director, Compensation and Pension Services, for extraschedular consideration.  If not referred, reasoning should be set out in view of the reports of employment interference reported by the Veteran.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


